DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1, 6 and 16 are allowed because there is no prior art that teaches the underlined portion of the independent claims as recited below:

Regarding claim 1 “An apparatus for Internet of Things (IoT) communications, comprising:
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including:
storing device twins for corresponding IoT devices, wherein the device twins include metadata that is associated with the corresponding IoT devices; receiving a schedule job instruction;
identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction;
creating executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and
executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein executing the jobs includes performing at least a first sub-activity and re-trving the first sub-activity until the first sub-activity is successful or a time-to-live is reached, and wherein the durable state machines durably store a current state that is associated with the first sub-activitv.”

Regarding claim 6 “A method for Internet of Thing (IoT) communications, 
comprising:
storing device twins for corresponding IoT devices, wherein the device twins include metadata that is associated with the corresponding IoT devices; 
receiving a schedule job instruction;
identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction;
using at least one processor to create executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and
executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein executing the jobs includes performing at least a first sub-activity and re-trying the first sub-activity until the first sub-activity is successful or a time-to-live is reached, and wherein the durable state machines durably store a current state that is associated with the first sub-activity.”

Regarding claim 16 “A processor-readable storage medium, having stored thereon processor-executable code that, upon execution by at least one processor, enables actions, comprising:
generating device job actors associated with at least one IoT device, such that the device job actors include durable state machines; and
executing jobs via the device job actors such that the device job actors are capable of resuming execution after at least one of an outage or a failure of at least one of the device job actors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein executing the jobs includes performing at least a first sub-activity and re-trving the first sub-activity until the first sub-activity is successful or a time-to-live is reached, and wherein the durable state machines durably store a current state that is associated with the first sub-activitv.”

David (US 2016/0055032) teaches a method for executing tasks of a real-time application on a multitasking computer.  The application is generated to include a set of tasks clocked by a same time base, each task comprising at least one processing 

Majumdar et al. (US 2018/0183860) teach a communication system includes multiple clients, each client is a robot/computing device that receives executable computer instructions over a network to actuate the device to perform tasks related to robotic applications.  The system also includes multiple mobile edge computing (MEC) servers configured to virtualize individual robots and distribute robotics applications to the robots (see paragraphs [0103] and [0105]).   Each of the MEC servers includes operation application databases (i.e. MEC Server Robo Applications) storing operational application information related to operational functions of the clients e.g. client connection data, client status data, downloadable operation data, etc. The MEC servers 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/Examiner, Art Unit 2459  

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459